DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Claim Status
Claims 1, 2 and 4-16 are currently pending. Claim 3 has been cancelled.
 
Response to Arguments
Applicant’s arguments with respect to claims rejected in the final rejection of 07/30/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9-11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CASAGRANDE (US 2018/0093642) in view of MOHAUPT (US 2018/0029560), DOBYNS (US 2016/0191120) and SAIKI (US 2019/0016302).
Regarding claims 1 and 9,
	CASAGRANDE teaches a method for verifying a prescribed maximum physical distance of a radio key (3 in fig. 1; [0038]) in relation to a motor vehicle (2 in fig. 1; [0038]), wherein a control apparatus (element 25 per [0042]) uses a radio device (21 and 22 in fig. 1) comprised in the motor vehicle transmitting at least one radio signal to the radio key ([0046] teaches transmitting a control or data signal from the vehicle) and subsequently receives a respective electromagnetic response signal 
Casagrande fails to expressly teach that the at least one electromagnetic radio signal is configured to ascertaining a distance of the radio key from the motor vehicle to a spatial resolution of less than 2 m; and; wherein at least one transceiver is selected based on a predetermined visual criterion, the predetermined visual criterion comprising a line of sight, unconcealed by metal of the motor vehicle, between a respectively selected transceiver and the radio key.
MOHAUPT teaches in [0017] determining the position of the mobile communication device by radiating an electromagnetic stimulation signal to a possible position of the mobile communication device; and in [0062] a system which comprises checking a further authorization of the mobile communication device 200 for unlocking or locking the vehicle 100, based at least in-part on the position of the mobile communication device 200 wherein the system checks for authorization and further wherein  the checking comprises determining the position of the mobile communication device (which corresponds to the “radio key” of the claim) to be less than 20 m (or … less than 2 m) away from the vehicle. 
Before the effective filing date of the invention, it would have been obvious to modify Casagrande per the teachings of Mohaupt, ascertaining the distance of the radio 
Though the MOHAUPT teaches in [0041] determining the position of the mobile communication device based upon switching between a first transceiver module and a second transceiver module (Mohaupt teaches that the first antenna may be connected to a first transceiver module and the second antenna may be connected to a second transceiver module. The determining of the position of the mobile communication device can be based, by way of example, on a first measured signal strength of the mobile communication device via the first antenna and the first transceiver module and on a second measured signal strength of the mobile communication device via the second antenna and the second transceiver module), MOHAUPT fails to expressly teach selection of at least one transceiver as is now recited.
DOBYNS teaches in [0102] a system utilizing magnetic induction diversity wherein the system selects the best aligned antenna to receive or transmit with another transceiver. Dobyns goes on to teach that, in a system with multiple receiver antennas, a receive antenna can always be selected that is significantly aligned (i.e., parallel) with a transmit antenna (e.g., selecting the antenna/transceiver on the driver-side of a vehicle when said antenna/transceiver is determined to be aligned/parallel/have a line-of-sight positional relationship with the radio key).
Before the effective filing date of the invention, it would have been obvious to further modify Casagrande per the teachings of Dobyns, selecting the best aligned a line of sight positional relationship, unconcealed by metal of the motor vehicle, since it reduces the need to significantly increase the transmit power to ensure that the signal can be received at a selected distance independent of its relative orientation with the transmit antenna, and vice versa.
Casagrande, modified by Mohaupt and Dobyns, fails to expressly teach checking whether the signal propagation delay fails to satisfy a predetermined propagation delay criterion, and signals a transgression above the propagation delay when the propagation delay criterion is not satisfied.
SAIKI teaches in [0030] and [0031], a vehicle (1) and key (20) wherein the key sends an electromagnetic response signal after receiving an electromagnetic signal request from a vehicle ([0009] teaches that the key responds with a signal having a change according to the pattern of the electromagnetic request from the vehicle); and checking whether the signal propagation delay fails to satisfy a predetermined propagation delay criterion, and signaling a transgression above the propagation delay when the propagation delay criterion is not satisfied ([0104] teaches sending an alert to inform a user of a relay attack).
	Before the effective filing date of the invention, it would have been obvious to further modify Casagrande per the teachings of Saiki, utilizing electromagnetic signals between vehicle and key so as to provide a varying pattern within the transmitted signal, for the purpose of transmitting signals which are not easily reproduced in relay attacks, thus improving security. And further modifying the system of Casagrande such 
Regarding claim 4,
Saiki teaches that the control apparatus localizes the radio key by transmitting a respective low frequency signal of prescribed field strength and at a frequency of less than 200 kHz ([0035] teaches 135 kHz) by means of a respective transmission antenna ([0047] teaches that the request signal includes a RF component) of the localization device and receiving from the radio key a reception field strength value or, a position statement for each low frequency signal ([0098] teaches that the position of key 20 is identified based upon intensities of the measurement signal components from key 20).
Regarding claim 6,
Casagrande teaches that the control apparatus for a motor vehicle wherein the control apparatus comprises an electronic circuit as claimed in claim 1 ([0042] teaches that the digital processing unit 25 can comprise a microprocessor clocked by the local oscillator 23, a multiple register memory, a symmetric or asymmetric encryption system with a random number generator, as well as an encryption key management system. The digital processing unit 25 can also comprise (not shown) an analog to digital converter ADC to convert intermediate signals into intermediate digital signals, an envelope detector of the intermediate digital signals, a time lag element, a signal frequency modulation generator. The digital processing unit 25 also comprises a digital to analog converter DAC to convert digital signals to be transmitted to the electronic key 3.)
Regarding claim 7,
Casagrande in combination with Saiki teaches a radio device (see vehicle 1 in fig. 1 of Saiki) comprising at least one transceiver (12a, 12b, 12c and 12d of Saiki) configured to transmit a respective electromagnetic radio signal and to receive a respective electromagnetic response signal (from key 20), wherein the radio device comprises a control apparatus as claimed in claim 6 coupled to it (as disclosed by element 25 in Casagrande).
Regarding claim 10,
Mohaupt teaches in [0062] that the least one electromagnetic radio signal is configured to ascertaining a distance of the radio key from the motor vehicle to a spatial resolution of less than 1 m ([0062] teaches determining the position of the mobile communication device (which corresponds to the “radio key” of the claim) to be less than 20 m (or … less than 1 m) away from the vehicle.)  
Regarding claim 11,
Saiki teaches that the electromagnetic radio signal has a bandwidth greater than 100 MHz ([0042] of Saiki teaches that the frequency used for transmission is 315 MHZ.) 
Regarding claim 15,
Mohaupt teaches the least one electromagnetic radio signal is configured to ascertaining a distance of the radio key from the motor vehicle to a spatial resolution of less than 1 m ([0062] of Mohaupt teaches determining the position of the mobile communication device (which corresponds to the “radio key” of the claim) to be less than 20 m (or … less than 1 m) away from the vehicle.)  
Regarding claim 16,
Saiki teaches that the electromagnetic radio signal has a bandwidth greater than 100 MHz ([0042] of Saiki teaches that the frequency used for transmission is 315 MHZ.) 

Claims 2 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CASAGRANDE (US 2018/0093642) in view of MOHAUPT (US 2018/0029560), DOBYNS (US 2016/0191120) and SAIKI (US 2019/0016302) as applied to claim 1 and further in view of YAMAGUCHI (US 2019/0283710).
Regarding claim 2,
Casagrande, modified, teaches the method as claimed in claim 1, and further that the radio device comprises multiple transceivers ([0080] of Casagrande teaches using several antennas), and the control apparatus uses a localization device in ascertaining a relative position of the radio key in relation to the motor vehicle ([0057]), but does not expressly teach using the ascertained relative position in selecting and operating at least one of the transceivers in transmitting the at least one electromagnetic radio signal.
YAMAGUCHI teaches using the ascertained relative position in selecting and operating at least one of the transceivers in transmitting the at least one electromagnetic radio signal ([0088] teaches selecting the closest antenna to the vehicle key based upon receipt of the response signal from said key).

Regarding claim 12,
Saiki teaches operating at least one of the transceivers in transmitting the at least one electromagnetic radio signal comprises operating at least two of the transceivers in transmitting at least two electromagnetic radio signals ([0033] of Saiki teaches that the on-board device 10 is configured to include LF transmitters 12a, 12b, 12c, 12d, and 12e); while Mohaupt teaches that it is known in the art to ascertain a distance of the radio key from the motor vehicle to a spatial resolution of less than 2 m ([0062] of Mohaupt teaches determining the position of the mobile communication device (which corresponds to the “radio key” of the claim) to be less than 20 m (or … less than 2 m) away from the vehicle.)  
Regarding claim 13,
Saiki teaches the at least two electromagnetic radio signals each have a bandwidth greater than 100 MHz ([0042] of Saiki teaches that the frequency used for transmission is 315 MHZ.) 
Regarding claim 14,
Saiki teaches operating at least one of the transceivers in transmitting the at least one electromagnetic radio signal comprises operating at least two of the or … less than 1 m) away from the vehicle.)  

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CASAGRANDE (US 2018/0093642) in view of MOHAUPT (US 2018/0029560), DOBYNS (US 2016/0191120) and SAIKI (US 2019/0016302) as applied to claim 1 and further in view of ELLIS (US 2015/0235486).
Regarding claim 5,
	Casagrande, modified, teaches the method of claim 1, but fails to expressly teach that at least one radio signal comprises an ultra-wideband radio signal or Bluetooth personal area network radio signal.
	ELLIS teaches in [0045], a vehicle (1) in communication with a portable key device (2) wherein a Bluetooth connection is established to form a connection between the portable device (2) and vehicle (1).
	Before the effective filing date of the invention, it would have been obvious to further modify Casagrande per the teachings of Ellis for the purpose of providing an 
Regarding claim 8,
Casagrande teaches a localization device configured to ascertain a relative position of a radio key in relation to the motor vehicle ([0057] teaches determining the flight of time delay in order to determine the separation distance between the key and vehicle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689